      Case 4:20-cv-01075 Document 8 Filed on 05/08/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          May 08, 2020
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                                HOUSTON DIVISION

DEMETRIC SMITH,                                 §
(TDCJ-CID #2229675 )                            §
            Plaintiff,                          §
                                                §
vs.                                             §    CIVIL ACTION H-20-1075
                                                §
ROCKY MOORE, et al.,                            §
                                                §
               Defendants.                      §


                                   ORDER OF DISMISSAL



       For the reasons stated in this Court’s Memorandum on Dismissal entered this date, this civil

action is DISMISSED without prejudice to refiling after payment of the entire $400.00 filing fee.

The Court must receive the payment within thirty days of this order.

               SIGNED at Houston, Texas, on         May 8                , 2020.




                                             VANESSA D. GILMORE
                                             UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1075.a03.wpd
